Title: Abigail Adams 2d to John Thaxter, 1 July 1783
From: Adams, Abigail (daughter of JA and AA)
To: Thaxter, John



Braintree july 1. 1783

On my return from a little excursion to Hingham some time since, I was presented with a letter from you. It pleased me and I felt quite in the spirit of answering it at the time, but there was no opportunity of conveyance, and I have so long delayed writing, that the genious which presided over my mind at that time, has fled and my thoughts have all wandered from my intention, my ideas are all afloat, twill take some time at least to collect them. When all this is necessary to be done, tis rather a task than a pleasure, to each, for letters wrote in this disposition of mind are rather dull and insipid, and cannot possibly give much pleasure. My pen is bar’d against apologizes, never again will it write one on any occation, you must not attribute any thing to the score of my vanity.
Mr. Smith sails for England next Thursday, I could not let so good an opportunity escape me. Of him you will have an opportunity of makeing very particular inquire’s after all your friends in America. The Peace which I hoped would have forwarded the communication between America and Europe, seems to have retarded it and closed all prospects of hearing from you. Vessells dayly and almost hourly arrive, but we receive no letters. This is doubly mortifying. I have wrote you lately by every opportunity that has presented, I hope you will receive my letters as they will show you that I am very punctual. But I am almost discouraged for I receive no returns. I shall very soon exhaust all my writable subjects and necessity will oblige me to lay my pen aside.
We are anxiously waiting in expectation of hearing particularly from my Brother John. I hope he is with you long before this time. We are quite impatient to see him. It seems as if he was lost to his American friends, he is very deficient in writing to us. I fancy tis not the custom in Rusia to write letters. This is the best excuse that I can furnish him with, to be unmindfull of his nearest friends is unpardonable but I will not tax him too severely with inattention. I hope however that he will be induced to give us some proof of his remembrance.
Shall I tell you Sir that I have half a mind to be affronted with you. I rather think I shall defer the matter till you have an opportunity of explaining yourself. This is a method that I never have recource to unless I can reap some advantage, and indeed I do not see any that can occur in this case, so I’ll defer the matter till I see you.
When are we to expect this pleasure? In your last letter you mention nothing of the matter. You have so often disappointed our expectations, I suppose you mean to take us by surprize, and so have avoided saying any thing about it. I think tis the best way. I dislike these premeditated partings or returns. They heighten our painfull sensations, and do not increase our pleasureable ones.
We hope to hear from you all soon. Do not cease to write me, but while you continue abroad permit me to ask you to continue to favour with your correspondence one who is ever happy to hear from you and who subscribes herself your friend

Amelia

